DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 15, 20, 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cawthern (2018/0155880).

Regarding claim 1, Cawthern teaches a road surfacing system, comprising: a mobile frame (104); a webbing conveyor (128) mounted on the frame, the webbing conveyor extending between a webbing receiving end (106) and a webbing distributing end (124); and a filler distributor (134) mounted on the frame adjacent to the webbing distributing end of the webbing conveyor (124).  

Regarding claim 6, Cawthern teaches the webbing conveyor (128) further comprises a plurality of conveyors between the webbing receiving end and the webbing distributing end (Figure 1A).  

Regarding claim 7, Cawthern teaches the filler distributor further comprises a hopper (136) and an auger (144).  

Regarding claim 10, Cawthern teaches a control station (152) mounted on the frame, the control station operatively connected to the webbing conveyor and the filler distributor.  

Regarding claim 15, Cawthern teaches a method of surfacing a road, the method comprising: placing webbing (124) onto a webbing conveyor (128) mounted on a mobile frame, the webbing conveyor extending between a webbing receiving end and a webbing distributing end (126); moving the mobile frame across the ground while webbing is distributed from a webbing distributing end of the webbing conveyor; and distributing filler (134) with the webbing from a filler distributor (132) mounted on the frame adjacent to the webbing distributing end of the webbing conveyor.  

Regarding claim 20, Cawthern teaches the webbing conveyor further comprises a plurality of conveyors (128) between the webbing receiving end and the webbing distributing end (Figure 1A).  

Regarding claim 21, Cawthern teaches the filler distributor further comprises a hopper (136) and an auger (144).  

Regarding claim 23, Cawthern teaches a control station (152) is mounted on the frame, the control station operatively connected to the webbing conveyor and the filler distributor.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8, 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawthern (2018/0155880).

Regarding claim 8, Cawthern teaches the invention as described above but fails to teach a crane mounted on the mobile frame, however, the examiner takes official notice that including multiple machines on the same mobile frame is old and well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a crane on the frame of Cawthern as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 11, Cawthern teaches a plate (142) mounted on the frame adjacent to the webbing distributing end of the webbing conveyor.  Although Cawthern fails to explicitly teach the screed is a vibrating screed, the examiner takes official notice that vibrating screeds are old and well known in the road surfacing art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the screed of Cawthern a vibrating screed as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 24, Cawthern teaches vibrating the filler with the webbing as it is placed on the ground using a plate mounted on the frame adjacent to the webbing distributing end of the webbing conveyor.  Although Cawthern fails to explicitly teach the screed is a vibrating screed, the examiner takes official notice that vibrating screeds are old and well known in the road surfacing art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the screed of Cawthern a vibrating screed as it is obvious to use a known technique to improve similar devices in the same way.  

Claim(s) 2,3,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawthern (2018/0155880) in view of Zurbuchen et al. (2010/268372) (“Zurbuchen”).


Regarding claim 2, Cawthern teaches the invention as described above but fails to teach a webbing connector.  Zurbuchen teaches a webbing material connector for connecting sheets of material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a webbing connector on the surfacing machine of Cawthern mounted on the frame and adjacent to the webbing receiving end of the webbing conveyor as it is obvious to use a known technique to improve similar devices in the same way and to prevent gaps in the webbing material on the road.  

Regarding claim 3, Cawthern as modified by Zurbuchen teaches the webbing connector is an automatic welder.  

Regarding claim 16, Cawthern teaches the invention as described above but fails to teach connecting the webbing with a webbing connector.  Zurbuchen teaches a webbing material connector for connecting sheets of material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a webbing connector on the surfacing machine of Cawthern mounted on the frame and adjacent to the webbing receiving end of the webbing conveyor as it is obvious to use a known technique to improve similar devices in the same way and to prevent gaps in the webbing material on the road.  

Regarding claim 17, Cawthern as modified by Zurbuchen teaches the webbing connector is an automatic welder.    
Allowable Subject Matter
Claims 4,5, 9, 12-14,18,19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Atherton teaches a webbing distributor and a filler distributor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 9, 2022